OPINION — AG — ASSISTANT COUNTY ATTORNEYS (DISTRICT ATTORNEY, ASSISTANT DISTRICT ATTORNEY) WHO ARE NOT PROHIBITED FROM ENGAGING IN THE PRIVATE PRACTICE OF LAW (PRIVATE PRACTICE) ARE NOT ELIGIBLE TO BE APPOINTED TO BE THE LEGAL MEMBER OF THE SANITY COMMISSION APPOINTED BY THE COUNTY COURT UNDER 43A O.S.H. 54, BUT THE ASSISTANT COUNTY ATTORNEYS WHO ARE NOT PROHIBITED FROM ENGAGING IN THE PRIVATE PRACTICE OF LAW AND WHO DO ENGAGE IN THE PRIVATE PRACTICE OF LAW ARE ELIGIBLE TO BE APPOINTED AS A MEMBER OF SAID SANITY COMMISSION. CITE: 19 O.S.H. 179.7, 19 O.S.H. 202, 43A O.S.H. 54 (JAMES GARNETT)